Appeal by defendant from a judgment of the County Court, Rockland County, rendered June 13, 1966, convicting him of violation of subdivision 3 of section 1897 of the Penal Law, upon his guilty plea, and imposing sentence. A motion by defendant to suppress certain evidence' was denied in a decision of said court dated April 1, 1966. Judgment affirmed. In our opinion the evidence at the suppression hearing, credited by the Trial Justice, amply supported his conclusions on the motion to suppress that defendant’s arrest was lawful and that the. search and seizure, as incidents to the arrest, were also lawful (cf. People v. Gary, 20 A D 2d 550, affd. 14 N Y 2d 730, cert. den. 379 U. S. 937). That evidence established reasonable ground or probable cause “ to move a reasonable man to conclude that a crime is being committed or attempted” (People v. White, 16 N Y 2d 270, 273; see, also, Henry v. United States, 361 U. S. 98, 102; People v. Lombardi, 18 A D 2d 177; 181, affd. 13 N Y 2d 1014). Beldock, P. J., Christ, Brennan, Rabin and Benjamin, JJ., concur.